   Case 2:18-ml-02814-AB-PVC Document 168 Filed 01/16/19 Page 1 of 4 Page ID #:4157

  Name and address:
  Tamara A. Bush, Esq. (SBN 197153)
  Dykema Gossett LLP
  333 South Grand Avenue, Suite 2100
  Los Angeles, CA 90071



                                               UNITED ST A TES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
                                                                            CASE NUMBER
 TRANSMISSION PRODUCTS LIABILITY LITIGATION
                                         Plaintiff(s),
                                                                                                  2: 18-ml-02814-AB-HM

                  V.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
                                                                                    TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                            .     PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(I) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM!ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee on line at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are not 1'eq11ired to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Lenart, Krista L.
 Applicant's Name (Last Name, First Name & Middle Initial)                                             check here iffederal government attorney D
 Dykema Gossett PLLC
 Firm/Agency Name
 2723 South State Street                                                (734) 214-7676                             (855) 270-4597
 Suite 400                                                              Telephone Number                           Fax Number
 Street Address
 Ann Arbor MI 48104                                                                                  klenart@dykema.com
 City, State, Zip Code                                                                                  E-mail Address

I have been retained to represent the following parties:
 Ford Motor Company                                                     D   Plaintiff(s) IE] Defendant(s)     0   Oiher;
                                                                                                                           ---------
                                                                        D   Plaintiff(s)   D   Defendant(s)   0   Other:
                                                                                                                           ---------
 Name(s) of Party(ies) Represented
List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional infor'rnation.

                  Name of Court                          Date o[Admission             Active Member in Good Standing? (if not, please explain)
Please see Section IV below




G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page I of3
      Case 2:18-ml-02814-AB-PVC Document 168 Filed 01/16/19 Page 2 of 4 Page ID #:4158

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
       Case Number                                     Title of Action                            Date of Application        Granted I Denied?




If any pro hac vice applications submitted within the past three (3) years·have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            ~ Yes         D    No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         ~    Yes      D    No



                                                                                                Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM!ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM!ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM!ECF login and password, or the existing account you identified above
will be associated with your case.



           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           ( l) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                Rule 83-2.1.3.4.

               Dated January 8, 2019                                     Krista L Lenart




G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of3
   Case 2:18-ml-02814-AB-PVC Document 168 Filed 01/16/19 Page 3 of 4 Page ID #:4159



.SECTION III - DESIGNATION OF LOCAL COUNSEL
 Tamara A. Bush
 Designee's Name (Last Name, First Name & Middle Initial)
 Dykema Gossett LLP
 Firm/Agency Name
 333 South Grand Avenue, Suite 2100                                (213) 457-1815                        (855) 226-2183
                                                                   Telephone Number                      Fax Number
 Street Address                                                    tbush@dykema.com
 Los Angeles CA 90071                                              E-mail Address
 City, State, Zip Code                                             197153
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

               Dated Janua1y 8, 2019                               Tamara A. Bush



                                                                   Designee's Signature
SECTION IV - SUPPLEMENT ANSWERS HERIUATTACH ADDITIONAL PAGES IF NECESSARY)

  Krista L. Lenart is admitted to practice, and is in good standing, in the following jurisdictions:

  State of Michigan                         05/19/1999 Active
  Eastern District of Michigan              11/09/1999 Active
  Western District of Michigan              02/08/2001 Active
  U.S. Court of Appeals, 6th Circuit        06/10/2004 Active
  U.S. Court of Appeals, Federal Circuit    04/02/2004 Active
  U.S. Court of Appeals, 9th Circuit        02/24/2012 Active
  U.S. Court of Appeals, 8th Circuit        09/10/2012 Active




G-64 (11/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAG VICE                      Page3 of 3
Case 2:18-ml-02814-AB-PVC Document 168 Filed 01/16/19 Page 4 of 4 Page ID #:4160
